DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as it is unclear how the engaging piece has a hole and is structurally related to the engaging hole of claim 1 that claim 6 depends from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Horita et al. (U.S. 5,063,760) [760].
Regarding Claim 1, Reference [760] discloses a zipper slider set, comprising: a first sliding device, including: a first slider (S); and a first puller (11) having an engaging piece (15), wherein one end of the first puller is connected to the first slider: a second sliding device, including: a second slider (S); and a second puller (12) including an engaging hole (20) and a control button (23) disposed on the surface of the second puller, wherein one end of the second puller is connected to the second slider; when the first slider and the second slider are in adjacent positions, the first puller can move to insert the engaging piece into the engaging hole and let the control button control the engaging and releasing of the engaging piece, wherein the second puller further includes a lock set (10), the lock set can lock the engaging unit in the engaging hole when the engaging unit is inserted into the engaging hole; wherein the lock set is a combination lock having a disc (33, 34, 35), wherein the disc and an opening are disposed at the other end of the second puller with respect to the end connected to the second slider, wherein the opening exposes at least a portion of the disc.
Regarding Claim 6, Reference [760] discloses wherein the engaging piece has a hole (20), wherein a tenon (15) is disposed in the engaging hole, wherein the tenon is movable to enter or exit the hole of the engaging piece, wherein the control button can control the moving of the tenon to control the engaging and releasing of the engaging piece inserted into the engaging hole.
Regarding Claim 8, Reference [760] discloses wherein the engaging hole is a through-hole.
Regarding Claim 9, Reference [760] discloses wherein the engaging piece penetrates the second puller through the engaging hole.
Regarding Claim 10, Reference [760] discloses wherein: the first sliding device and the second sliding device are movably engaged with a zipper; an X-axis, a Y-axis, and a Z-axis are orthogonal to one another; the zipper is disposed on an X-Y plane and extends along the X-axis direction; the first puller can rotate along an X-Z plane with respect to the first slider; the second puller can rotate along the X-Z plane with respect to the second slider.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (U.S. 4,930,323) [323] in view of Huang et al. (U.S. PG Pub 2019/0021452 Figs. 3A-3C) [452].
Claim 1, Reference [323] discloses a zipper slider set, comprising: a first sliding device, including: a first slider (3); and a first puller (13) having an engaging piece (42), wherein one end of the first puller is connected to the first slider: a second sliding device, including: a second slider (2); and a second puller (12) including an engaging hole (19) and a control button (24) disposed on the surface of the second puller, wherein one end of the second puller is connected to the second slider; when the first slider and the second slider are in adjacent positions, the first puller can move to insert the engaging piece into the engaging hole and let the control button control the engaging and releasing of the engaging piece, but does not explicitly disclose wherein the second puller further includes a lock set, the lock set can lock the engaging unit in the engaging hole when the engaging unit is inserted into the engaging hole; wherein the lock set is a combination lock having a disc, wherein the disc and an opening are disposed at the other end of the second puller with respect to the end connected to the second slider, wherein the opening exposes at least a portion of the disc.
Nevertheless, Reference [452] teaches a combination lock (3300).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the locking assembly of Reference [323] with the locking assembly as taught by Reference [452] in order to have an easily lockable combination lock for the pull tabs of lockable sliders.
Regarding Claim 4, the previously modified combination of Reference [323] / [452] discloses wherein: the first puller further includes a first puller first side face and a first puller second side face disposed on opposite sides, wherein the engaging piece protrudes on the first puller second side face and is adjacent to the other end of the first puller with respect to the end connected to the first slider: the second puller further includes a second puller first side face and a second puller second side face disposed on opposite sides, wherein the engaging hole is disposed on the second puller first side face; the first puller can rotate to make the first puller second side face lean on the second puller first side face and insert the engaging piece into the engaging hole.
Regarding Claim 5, the previously modified combination of Reference [323] / [452] discloses wherein the second puller first side face further has a concave part (45), when the first puller rotates to make the first puller second side face lean on the second puller first side face, at least a portion of the first puller (46) is accommodated in the concave part to make the part of the second puller first side face except the concave part even with the first puller first side.
Regarding Claim 6, as best understood, the previously modified combination of Reference [323] / [452] discloses wherein the engaging piece has a hole (19), wherein a tenon (42) is disposed in the engaging hole, wherein the tenon is movable to enter or exit the hole of the engaging piece, wherein the control button can control the moving of the tenon to control the engaging and releasing of the engaging piece inserted into the engaging hole.
Regarding Claim 7, the previously modified combination of Reference [323] / [452] discloses wherein: the first puller further includes a first puller hole; the second slider further includes a second connecting part connected to the second puller: when the first puller rotates to make the first puller second side face lean on the second puller first side face, the second connecting part is accommodated in the first puller hole.
Regarding Claim 8, the previously modified combination of Reference [323] / [452] discloses the claimed invention, but does not explicitly disclose wherein the engaging hole is a through-hole.
The Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art to have made an engaging hole on a pull tab to be a through-hole in order for the pull tab to be engaged by another component.
Regarding Claim 9, the previously modified combination of Reference [323] / [452] discloses wherein the engaging piece penetrates the second puller through the engaging hole.
Claim 10, the previously modified combination of Reference [323] / [452] discloses wherein: the first sliding device and the second sliding device are movably engaged with a zipper; an X-axis, a Y-axis, and a Z-axis are orthogonal to one another; the zipper is disposed on an X-Y plane and extends along the X-axis direction; the first puller can rotate along an X-Z plane with respect to the first slider; the second puller can rotate along the X-Z plane with respect to the second slider.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677